DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 1, 2020, is a continuation of an international PCT application, filed on April 12, 2019, and claims priority to a foreign application, filed on March 2, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28, 2020 and October 29, 2020 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 filed on September 24, 2020. Claims 1, 2, 5, 6, 8-10, 13, 14 and 16-18 were amended. Claims 19-21 were added. Claims 1-21 are pending in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 2-4, 7, 10-12, 15, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 8, 9, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2015/0043435 A1) in view of Agiwal et al. (US 2020/0213894 A1).
1. A multi-connectivity data volume reporting method (Blankenship, FIG. 10), comprising: 
obtaining, by a first network device, a first data volume report, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through a second network device (Agiwal, para. [0133], “In an embodiment, the PM/QFI and the PDU session identifier may be included in the BSR. This is shown in the FIG. 9. On receiving the PM/QFI and the PDU session identifier in the BSR, if there does not exist the DRB for this PM/QFI and PDU session identifier then the RAN (or gNodeB) 120 initiates DRB setup…”), and the first data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], “After the status of certain number of PDCP PDUs has been collected, the small cell may send a status report to the macro-cell over the backhaul link 982 for each data radio bearer mapped to AM RLC. The report may include some or all of the following information, among other information: [ ] The number of PDCP PDUs in the report [ ] the successfully delivered PDCP PDUs and the corresponding sequence numbers (SNs) [ ] The hyperframe number (HFN) of the PDCP PDUs [ ] The data radio bearer (DRB) number, or the PDCP entity information [ ] The UE identity at the macro-cell backhaul interface and possibly also the UE ID at the small cell side of the backhaul interface [ ] The small cell ID [ ] The macro-cell ID”); and 
sending, by the first network device, the first data volume report to a third network device (Blankenship, paras. [0177]-[0184], “…the small cell may send a status report to the macro-cell over the backhaul link 982 for each data radio bearer mapped to AM RLC…” Id.)
Agiwal, para. [0133], “In an embodiment, the PM/QFI and the PDU session identifier may be included in the BSR. This is shown in the FIG. 9. On receiving the PM/QFI and the PDU session identifier in the BSR, if there does not exist the DRB for this PM/QFI and PDU session identifier then the RAN (or gNodeB) 120 initiates DRB setup…” Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], “The principal object of the embodiments herein is to provide a method and apparatus for managing a data communication in a next generation wireless communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
5. The method according to claim 1, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer or a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], “For the PDUs that flow into the small cell, the PDUs may not be in order in this case. For example, PDUs with SN 1, 4, 7, 8 may be in the macro cell while the PDUs with SN 2, 3, 5, 6, 9, 10 may be in the small cell. Such split may be handled by a new packet delivery indication mechanism over the backhaul between the small cell eNBs and the macro-cell eNBs, as described below. […] After the status of certain number of PDCP PDUs has been collected, the small cell ” emphasis added. Id.)
6. A multi-connectivity data volume reporting method (Blankenship, FIG. 10, Id.), comprising: 
generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the second data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the second network device, the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id.)
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
Blankenship, paras. [0135], [0177]-[0184], Id.)
9. A first network device (Blankenship, FIG. 18), comprising at least one processor, and a non- transitory storage coupled to the at least one processor and having processor-executable instructions stored thereon (Blankenship, FIG. 18, Id.) which when executed cause the at least one processor to: 
obtain a first data volume report, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through a second network device (Agiwal, para. [0133], Id.), and the first data volume report comprises identifiers of one or more protocol data unit PDU sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
send the first data volume report to a third network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 1).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as obtain a first data volume report, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through a second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
13. The first network device according to claim 9, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer and a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], Id. cf. Claim 5).
14. A second network device (Blankenship, FIG. 18, Id.), comprising at least one processor, and a non-transitory storage coupled to the at least one processor and having processor-executable instructions stored thereon (Blankenship, FIG. 18, Id.) which when executed cause the at least one processor to: 
generate a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the second data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
send the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 6).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as generate a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
16. The second network device according to claim 14, wherein the data volumes of the one or more PDU sessions are volumes of data that are of the terminal device and that pass through at least one of a secondary cell group (SCG) bearer and a split bearer of the second network device (Blankenship, paras. [0135], [0177]-[0184], Id. cf. Claim 8).
17. A non-transitory computer-readable storage medium storing programming instructions for execution by at least one processor, wherein the programming instructions instruct the at least one processor to operation operations (Blankenship, FIG. 18, Id.) comprising: 
obtaining, by a first network device, a first data volume report, wherein the first data volume report indicates a volume of data that are of a terminal device and that pass through a second network device (Agiwal, para. [0133], Id.), and the first data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the first network device, the first data volume report to a third network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 1).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as obtaining, by a first network device, a first data volume report, wherein the first Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless communication system (Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
18. A non-transitory computer-readable storage medium storing programming instructions for execution by at least one processor, wherein the programming instructions instruct the at least one processor to operation operations (Blankenship, FIG. 18, Id.) comprising: 
generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.), and the second data volume report comprises identifiers of one or more protocol data unit (PDU) sessions and data volumes of the one or more PDU sessions (Blankenship, paras. [0177]-[0184], Id.); and 
sending, by the second network device, the second data volume report to a first network device (Blankenship, paras. [0177]-[0184], Id. cf. Claim 6).
Blankenship et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Agiwal et al. provides prior art disclosure and suggestions for the claimed invention, such as generating, by a second network device, a second data volume report, wherein the second data volume report indicates a volume of data that are of a terminal device and that pass through the second network device (Agiwal, para. [0133], Id.) The prior art disclosure and suggestions of Agiwal et al. are for reasons of managing a data communication in a next generation wireless Agiwal, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of managing a data communication in a next generation wireless communication system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “and the third network device comprises an Access and Mobility Management Function (AMF)” (ll. 3-4), however there is insufficient antecedent basis for “the third network device” in the claim(s). Appropriate correction is required.
Claim Objections
Claims 17 and 18 are objected to because of informalities for the following reasons.  The claims contain redundant grammatical deficiencies by recitation of “wherein the programming instructions instruct the at least one processor to operation operations comprising” (ll. 2-3). It is suggested to amend “operation” to perform. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Qiao, Abstract, “A user plane function receives from a session management function, a first message requesting at least one quality of service (QoS) report for a data flow of a wireless device. The first message comprising: a first information element indicating a QoS event; and a second information element indicates a latency value for the QoS event. A user plane function sends to the wireless device, monitoring packets for monitoring a packet transmission latency of the data flow. The user plane function determines an occurrence of the QoS event based on the packet transmission latency of the data flow and the latency value. The user plane function sends to the session management function, a second message comprising a third information element indicating the occurrence of the QoS event for the data flow.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476